Case: 09-31133     Document: 00511259838          Page: 1    Date Filed: 10/12/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 12, 2010
                                     No. 09-31133
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

TERRI LYNN FIELDS,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 2:08-CR-228-3


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Terri Lynn Fields appeals her 27-month sentence imposed after she
pleaded guilty to one count of conspiracy to transport illegal aliens. Fields
contends the district court should not have applied a nine-level enhancement
under § 2L1.1(b)(2)(C) of the sentencing guidelines, based on finding the
conspiracy involved transporting more than 100 unlawful aliens.
        Because Fields failed to object on this basis in district court, we review
only for plain error. See United States v. Mondragon-Santiago, 564 F.3d 357,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31133    Document: 00511259838 Page: 2         Date Filed: 10/12/2010
                                 No. 09-31133

361 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009). To show reversible plain error,
Fields must show a clear or obvious error that affects her substantial rights.
Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). Even then, this court has
discretion to correct such an error; generally, we will do so only if the error
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      In general, a finding of fact can never constitute plain error. See United
States v. Lee, 368 F. App’x 548, 552 (5th Cir. 2010) (citing United States v. Lopez,
923 F.2d 47, 50 (5th Cir. 1991)). In any event, this challenge on appeal will be
considered a challenge to the basis for the finding at issue. In that regard, the
district court adopted the presentence investigation report’s (PSR) calculation
that the conspiracy involved transporting at least 162 unlawful aliens, a figure
based on admissions by Fields and statements and testimony by her co-
conspirators. The district court was entitled to rely upon this because it bore
“some indicia of reliability”. United States v. Scher, 601 F.3d 408, 413 (5th Cir.
2010).   Fields has failed to produce rebuttal evidence to demonstrate the
information in the PSR inaccurate or materially untrue, see id., and thus has
shown no error, see Puckett, 129 S. Ct. at 1429.
      AFFIRMED.




                                         2